                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


Crystal D. Sargent

       v.                                                      Civil No. 17-cv-740 -LM
                                                               Opinion No. 2019 DNH 160
Atrium Medical Corporation,
Maquet Cardiovascular US
Sales, LLC, and Getinge AB



In re: Atrium Medical Corp.
C-QUR Mesh Products Liability
Litigation (MDL No. 2753)


                                             ORDER

       Crystal Sargent brings suit against Atrium Medical Corporation (“Atrium”), a medical

device company that manufactured and sold C-QUR mesh, and two related companies, Maquet

Cardiovascular US Sales, LLC (“Maquet”) and Getinge AB (“Getinge”), alleging product

liability claims and breach of warranty claims. Sargent’s suit is part of a multi-district litigation

(“MDL”) proceeding involving claims that C-QUR mesh was, among other things, defective and

unreasonably dangerous and caused injury when surgically implanted for hernia repair. The case

was selected in the MDL proceeding for the Initial Discovery Pool, making it a bellwether case.

Defendants Atrium and Maquet move to dismiss on a variety of grounds.1 Sargent objects.




       1   Getinge has filed a separate motion to dismiss in the main MDL case contending that
the court lacks personal jurisdiction over it. That motion remains pending. Getinge does not join
in the instant motion.
                                      STANDARD OF REVIEW

          Under Rule 12(b)(6), the court must accept the factual allegations in the complaint as

true, construe reasonable inferences in the plaintiff’s favor, and “determine whether the factual

allegations in the plaintiff’s complaint set forth a plausible claim upon which relief may be

granted.” Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 71 (1st Cir. 2014) (internal quotation

marks omitted). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                           BACKGROUND

          Sargent lived in Alabama during the events at issue in this case, and still lives there.

Sargent had surgery on July 23, 2012, at University of South Alabama Medical Center in Mobile,

Alabama, to repair a ventral hernia. Sargent’s physicians used a piece of C-QUR mesh to repair

the hernia. On April 14, 2014, Sargent went back to the Medical Center because her hernia had

recurred. She underwent another surgery to repair the hernia. During the operation it was

found that omentum and bowel were adhesed to Sargent’s mesh, which also had significant scar

tissue.

          Atrium, which designed, marketed, and sold the C-QUR mesh that was implanted into

Sargent, is located in New Hampshire. Maquet is located in New Jersey, and Getinge is a

Swedish corporation. Sargent alleges that Maquet and Getinge are responsible for Atrium’s

actions and exercised control over Atrium with respect to oversight and compliance with

applicable safety standards.




                                                    2
        Sargent alleges, among other things, that defendants designed, manufactured, marketed,

and sold C-QUR mesh to be used by surgeons for hernia repair. C-QUR mesh was intended to

be permanently implanted for those repairs, and defendants represented that C-QUR mesh was

safe and effective for that purpose. She further alleges that C-QUR mesh was not safe or

effective for its intended purpose, that defendants failed to adequately research and test it to

determine the risks and benefits of the mesh, and that they failed to warn of risks although they

had been notified that the mesh was causing widespread catastrophic complications. Sargent

alleges claims of negligence (Count I), strict liability – design defect (Count II), strict liability –

manufacturing defect (Count III), strict liability – failure to warn (Count IV), breach of express

warranty (Count V), breach of implied warranties of merchantability and fitness of purpose

(Count VI), and punitive damages (Count VII).



                                            DISCUSSION

        Defendants Atrium and Maquet move to dismiss Sargent’s claims, contending that they

are barred by the applicable statutes of limitations, that Alabama law applies to liability, and that

the strict liability claims (Counts II-IV) are not cognizable under Alabama law. Defendants also

contend that Sargent’s claim for punitive damages must be dismissed because it does not state a

cause of action. Sargent objects, arguing that her claims are not time-barred, that New

Hampshire law applies to her claims, and that her claims are sufficiently pleaded.



I. Statute of Limitations

        The parties agree that New Hampshire’s statutes of limitations, as procedural rules of the

forum state, apply in this case. See TIG Ins. Co. v. EIFlow Ins. Ltd., No. 14-cv-459-JL, 2015



                                                   3
WL 5714686, at *3 (D.N.H. Sept. 29, 2015) (discussing circumstances under which it is

appropriate for this court, sitting in diversity, to apply New Hampshire’s statute of limitations).

They further agree that Sargent’s product liability claims, Counts I through IV, are governed by

RSA 508:4, I, and the breach of warranty claims, Counts V and VI, are governed by RSA 382-

A:2-725.



       A. Product Liability Claims

       Under New Hampshire law, “[e]xcept as otherwise provided by law, all personal actions,

. . . may be brought only within 3 years of the act or omission complained of.” RSA 508:4, I.

An exception to that time limit exists

       when the injury and its causal relationship to the act or omission were not
       discovered and could not reasonably have been discovered at the time of the act or
       omission, the action shall be commenced within 3 years of the time the plaintiff
       discovers, or in the exercise of reasonable diligence should have discovered, the
       injury and its causal relationship to the act or omission complained of.

RSA 508:4, I. If the defendant meets the initial burden of showing that the action was not

brought within three years of the underlying events, to avoid dismissal, the plaintiff must show

that the discovery rule or another tolling doctrine, such as the fraudulent concealment rule,

applies. Beane v. Dana S. Beane & Co., P.C., 160 N.H. 708, 712 (2010).

       “[T]he fraudulent concealment rule states that when facts essential to the cause of action

are fraudulently concealed, the statute of limitations is tolled until the plaintiff has discovered

such facts or could have done so in the exercise of reasonable diligence.” Bricker v. Putnam,

128 N.H. 162, 165 (1986). The equitable purpose of the fraudulent concealment rule in tolling

the limitations period is to prevent the wrongdoer from receiving and keeping the benefit of its

fraudulent conduct. Lakeman v. LaFrance, 102 N.H. 300, 303 (1959). Similarly, the doctrine of



                                                  4
equitable tolling delays the limitations deadline when the plaintiff “was prevented in some

extraordinary way from exercising his or her rights.” Portsmouth Country Club v. Town of

Greenland, 152 N.H. 617, 623 (2005).

       Defendants argue that Sargent’s product liability claims are time-barred because the mesh

was implanted in July 2012, which is more than three years before she brought this action. In

response, Sargent invokes the protection of the discovery rule and the doctrines of fraudulent

concealment and equitable tolling. She alleges that defendants concealed the defective design of

the C-QUR mesh that was implanted to repair her hernia and that they misled physicians and

surgeons about the mesh product’s efficacy and serious complications.2 See, e.g., doc. no. 63 at

¶¶ 34, 49, 50, 51, 52, 55, 56, 63, 114, 116, 118, 122, 128, 132, 154, 155, 156, & 157.

       “The district court may grant a motion to dismiss based on a defendant’s affirmative

defense of a statute of limitations when the pleader’s allegations leave no doubt that an asserted

claim is time-barred.” DeGrandis v. Children’s Hosp. Boston, 806 F.3d 13, 17 (1st Cir. 2015)

(internal quotation marks omitted); see also Rodi v. S. New Eng. Sch. of Law, 389 F.3d 5, 17

(1st Cir. 2004). Taking Sargent’s allegations in the light most favorable to her and resolving

reasonable inferences in her favor, the allegations are sufficient to preclude dismissal of her

product liability claims as time-barred at this stage of the litigation. If, as the case develops

through discovery, defendants find facts that support the statute-of-limitations defense, they may

raise that defense at an appropriate time, such as in a motion for summary judgment.



       2
         Sargent also contends that defendants have not shown that she could have discovered
the connection between her injury and the defective condition of the mesh within the limitations
period. Such an argument mistakenly puts the burden on defendants to show that the discovery
rule and other tolling doctrines do not apply. As stated above, under New Hampshire law, once a
defendant shows that the action was filed beyond the limitations period, the plaintiff bears the
burden of showing that the time is tolled. Beane, 160 N.H. at 712.

                                                  5
       B. Breach of Warranty Claims

       Sargent alleges both breach of express warranty (Count V) and breach of implied

warranties (Count VI) claims. The parties agree that RSA 382-A:2-725 provides the applicable

statute of limitations for the breach of warranty claims.

       RSA 382-A:2-725(1) provides that “[a]n action for breach of any contract for sale must

be commenced within four years after the cause of action has accrued.” “A cause of action

accrues when the breach occurs, regardless of the aggrieved party’s lack of knowledge of the

breach.” RSA 382-A:2-725(2). “A breach of warranty occurs when tender of delivery is made,

except that where a warranty explicitly extends to future performance of the goods and discovery

of the breach must await the time of such performance the cause of action accrues when the

breach is or should have been discovered.” Id. The discovery rule for future performance does

not apply to implied warranties. Kelleher v. Marvin Lumber & Cedar Co., 152 N.H. 813, 853

(2005). While equitable tolling and the fraudulent concealment rule may extend the limitation

period for purposes of a claim of breach of an express warranty, they do not apply to breach of

implied warranties claims. Begley v. Windsor Surry Co., Civ. No. 17-cv-317-LM, 2018 WL

1401796, at *8 (D.N.H. Mar. 19, 2018) (relying on Lockheed Martin Corp. v. RFI Supply, Inc.

440 F.3d 549, 556-57 (1st Cir. 2006)).

       Defendants assert that the breach of warranty claims accrued when the mesh product was

implanted in July 2012, which is more than four years before Sargent brought suit in December

2017. Sargent contends that defendants’ warranties extended to future performance of the mesh

and, therefore, the accrual date is extended to when the breach of warranty was discovered or

should have been discovered. She further contends that she could not have been aware of the

defects in the mesh until at least after her second surgery in April 2014, which is less than four



                                                 6
years before she brought suit. In their reply, defendants argue that the future performance

extension does not apply because no such explicit warranty was made and that the future

performance extension does not apply to breach of implied warranty claims.

       As stated above, the discovery rule for future performance does not apply to breach of

implied warranty claims. Nor does equitable tolling or fraudulent concealment. Therefore,

Sargent’s claim for breach of implied warranties, Count VI, accrued on July 23, 2012, when the

mesh was implanted. Because Sargent brought this suit more than four years later, Count VI is

dismissed as untimely.

       The discovery rule for future performance does apply to Sargent’s breach of express

warranty claim if defendants’ express language warranted the performance of the mesh for a

future period of time or permanently. Kelleher, 152 N.H. at 828. At this stage of the litigation,

the court is limited to the allegations in the amended complaint and does not have defendants’

actual advertising or marketing materials. Sargent alleges that defendants warranted that the

mesh product was safe and fit for its intended purpose, which was to be permanently implanted

into patients. As such, the court may make the reasonable inference that in advertising,

marketing, and otherwise promoting C-QUR mesh, defendants expressly warranted the future

performance of the mesh product after implant. Therefore, Sargent’s allegations are sufficient to

preclude dismissal of the breach of express warranty claim, Count V, as time-barred at this stage

of the litigation. Defendants’ statute-of-limitations defense to this claim is better raised in a

properly supported motion for summary judgment.




                                                  7
II. Choice of Law

       Defendants contend that Alabama has an interest in the case because Sargent is a resident

of the state and her alleged injury occurred there. They further contend that a choice-of-law

analysis is necessary because Alabama’s product liability law conflicts with New Hampshire’s

product liability law and that, under New Hampshire’s choice-of-law principles, Alabama law

governs. Sargent argues that a choice-of-law analysis is premature because additional factual

development is necessary and that defendants have not sufficiently identified a conflict between

New Hampshire and Alabama law. She further contends that if the court engages in a choice-of-

law analysis, New Hampshire law governs.



       A. Timing of Choice of Law

       Sargent includes with her objection a section titled “Ripeness of Choice of Law

Determination.” Doc. no. 69-1 at 3. She cites cases where courts have found that discovery or

development of the record was necessary to resolve the issue of a choice of law. Sargent,

however, does not identify any missing information that would be necessary for a choice-of-law

determination here or actually contend that this case is not sufficiently developed at this stage.

Therefore, Sargent has not shown that a choice-of-law determination is premature, and the court

employs the analysis.



       B. Standard

       The parties agree that New Hampshire choice-of-law principles govern the choice of law

in this bellwether case. See, e.g., Lexington Ins. Co. v. Gen. Acc. Ins. Co. of Am., 338 F.3d 42,

46 (1st Cir. 2003) (noting that in “determining what state law is relevant, a federal court must



                                                  8
apply the choice-of-law framework of the forum state”). “Under New Hampshire choice-of-law

principles, when more than one state may have an interest in the suit and the choice involves

substantive law, the court must first decide whether relevant New Hampshire law actually

conflicts with the laws of the other interested states.” SIG Arms Inc. v. Emp’rs Ins. of Wausau,

122 F. Supp. 2d 255, 258–59 (D.N.H. 2000). An actual conflict exists only when application of

the laws of an interested state other than the forum would change the outcome. Lambert v.

Kysar, 983 F.2d 1110, 1114 (1st Cir. 1993). When no actual conflict is shown, the court will

apply the law of the forum state which, in this case, is New Hampshire. Aftokinito Props, Inc. v.

Millbrook Ventures, LLC, No. 09-cv-415-JD, 2010 WL 3168295, at *3 (D.N.H. Aug. 9, 2010).

The party who asserts that the law of another state is different from the law of the forum state

bears the burden of proving the content of the foreign law. SIG Arms, 122 F. Supp. 2d at 259.



       C. Actual Conflict

       New Hampshire and Alabama are interested states in this case. Defendants contend that

Alabama law applies to the liability portions of all of Sargent’s claims. They argue that a

conflict exists between Alabama and New Hampshire law because Alabama follows the

Extended Manufacturer’s Liability Doctrine (“AEMLD”), which has not adopted strict product

liability under the Restatement (Second) of Torts, § 402A, while New Hampshire does allow

claims for strict product liability against manufacturers.

       First, the court notes that defendants acknowledge that under the doctrine of dépeçage,

each legal issue is considered separately. See Putnam Resources v. Pateman, 958 F.2d 448, 465

(1st Cir. 1992); Lacaillade v. Loignon Champ-Carr, Inc., No. 10-cv-68-JD, 2011 WL 4738654,

at *1 (D.N.H. Oct. 7, 2011). Here, the legal standards for Sargent’s claims require different



                                                  9
elements of proof. Therefore, dépeçage requires the court to consider the choice-of-law question

separately for each claim.3 Defendants identify a purported conflict with respect to Sargent’s

strict product liability claims in Counts II-IV. Because defendants do not address or attempt to

identify an actual conflict with respect to Sargent’s negligence claim (Count I) or breach of

warranty claims (Counts V-VI), New Hampshire law applies to the liability portion of those

claims.4 See Aftokinito, 2010 WL 3168295, at *3.

       With regard to Sargent’s strict product liability claims in Counts II-IV, defendants have

not carried their burden to show an actual conflict. Defendants note that Alabama courts have

held that an “action brought pursuant to the AEMLD is similar to a strict liability tort action

under § 402A, Restatement (Second) of Torts, (1964).” Dennis By & Through Dennis v. Am.

Honda Motor Co., 585 So. 2d 1336, 1338 (Ala. 1991). Defendants state that despite that

similarity, Alabama, unlike New Hampshire, retains a fault-based component for strict liability

tort claims. Id.


       3
          Despite noting the applicability of dépeçage in their memorandum in support of their
motion to dismiss, defendants argue in their reply that the court should not consider each claim
separately. They contend that a court should not apply dépeçage when a plaintiff’s claims are
“inextricably intertwined,” relying on a case from the Eastern District of Wisconsin. See Stupak
v. Hoffman-La Roche, Inc., 287 F. Supp. 2d 968, 971-72 (E.D. Wis. 2003). A recent case in that
district suggests that the “inextricably intertwined” principle may not be a correct statement of
the law. See PCM Salles Inv. Vantage Point Corp., No. 18-CV-1230-JPS, 2019 WL 3070078, at
*5 n.1 (E.D. Wis. July 12, 2019) (noting that the “inextricably intertwined” theory came from no
“source of law, but rather from a party’s brief” and that “[n]o Wisconsin appellate courts, or the
Seventh Circuit for that matter, have endorsed the ‘inextricably intertwined’ phrase”).
Regardless, for the reasons discussed above, defendants have not shown that Sargent’s claims are
inextricably intertwined.
       4
         In arguing that the court should engage in a choice-of-law analysis, defendants note
certain differences between New Hampshire and Alabama law as to a breach of warranty claim.
They fail to show, however, that Sargent could not allege facts that would satisfy the standard
imposed by Alabama law. Indeed, although defendants move to dismiss some of Sargent’s
claims on the merits based on Alabama law, they do not challenge the merits of her breach of
warranty claims under that law.

                                                 10
       While defendants cite differences in the legal standards under New Hampshire and

Alabama law for Sargent’s strict product liability claims, Counts II-IV, they fail to show that

Sargent could not allege facts that would satisfy the standard imposed by Alabama law. Indeed,

Sargent alleges that defendants were negligent in their design and manufacturing of the C-QUR

mesh and provides factual allegations in support of that claim. Thus, as Sargent notes, her

complaint contains numerous allegations of fault with regard to defendants’ design, manufacture,

and failure to warn of the dangers of C-QUR mesh.

       Therefore, despite some differences, defendants have not shown that an actual conflict

exists between New Hampshire and Alabama law for purposes of Sargent’s claims in this case.

In the absence of a demonstrated actual conflict, the law of New Hampshire controls. See

Aftokinito, 2010 WL 3168295, at *3.



III. Merits of the Claims

       Defendants move to dismiss Sargent’s strict liability claims, Counts II-IV, under

Alabama law. Because New Hampshire law governs the claims, defendants’ arguments are not

relevant.5




       5   In addition to their general arguments under the AEMLD, defendants also argue that
Sargent’s failure to warn claim, Count IV, fails because her injuries were not caused by risks that
defendants failed to disclose. In support, defendants cite cases applying Alabama law, along
with cases from Pennsylvania and Maine and from district courts in Illinois, New York, and the
District of Columbia. Defendants have not cited any case applying New Hampshire law or
shown how their argument is related to New Hampshire law. Therefore, to the extent defendants
intended to move to dismiss Sargent’s failure to warn claim in Count IV under New Hampshire
law, their motion is denied. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (“It is
not enough merely to mention a possible argument in the most skeletal way, leaving the court to
do counsel’s work . . . .”).

                                                11
        In addition, defendants challenge Sargent’s claim for punitive damages in Count VII. A

claim for punitive damages does not set out a “claim for relief” within the meaning of Federal

Rule of Civil Procedure 8(a)(2). Instead, it is a request for a remedy and should not be labeled as

a separate “count.” D’Pergo Custom Guitars, Inc. v. Sweetwater Sound, Inc., No. 17-cv-747-

LM, 2018 WL 6519070, at *6 (D.N.H. Dec. 11, 2018). Although Sargent’s request for punitive

damages is not a separate count, the request remains in the case at this stage of the proceedings.

Id. (citing cases).



                                         CONCLUSION

        For the foregoing reasons, defendants’ motion to dismiss (doc. no. 65) is granted as to

Count VI and is otherwise denied.

        SO ORDERED.



                                              ______________________________
                                              Landya B. McCafferty
                                              United States District Judge

September 19, 2019

cc: Counsel of Record




                                                12
